Title: To Thomas Jefferson from George Jefferson, 13 December 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 13th. Decr. 1802
          
          Your favor of the 7th. to G. & J. inclosing 350$ came duly to hand; the receipt of which from pure inattention in myself, was not in course acknowledged: it has been in part, and shall be in full, applied as you direct. 
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
        